UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-05707 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 36-6097429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (630) 954-0400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as of August 13, 2012 was 21,699,675. GENERAL EMPLOYMENT ENTERRISES, INC. Form 10-Q For the Quarter Ended June 30, 2012 INDEX CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2012 and September 30, 2011 4 Consolidated Statements of ComprehensiveIncome (Loss) for the three and nine months ended June 30, 2012 and June 30, 2011 5 Consolidated Statements of Shareholders’ Equity for the nine months ended June 30, 2012 and June 30, 2011 6 Consolidated Statements of Cash Flows for the nine months ended June 30, 2012 and June 30, 2011 7 Notes to Consolidated Financial Statements 8-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Control and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 19 2 Index CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS As a matter of policy, the Company does not provide forecasts of future financial performance.The statements made in this Form 10-Q Quarterly Report which are not historical facts are forward-looking statements.Such forward-looking statements often contain or are prefaced by words such as “will” and “expect.” As a result of a number of factors, our actual results could differ materially from those set forth in the forward-looking statements. Certain factors that might cause the Company’s actual results to differ materially from those in the forward-looking statements include, without limitation, general business conditions, the demand for the Company’s services, competitive market pressures, the ability of the Company to attract and retain qualified personnel for regular full-time placement and contract assignments, the possibility of incurring liability for the Company’s business activities, including the activities of its contract employees and events affecting its contract employees on client premises, and the ability to attract and retain qualified corporate and branch management.The Company is under no obligation to (and expressly disclaims any such obligation to) and does not intend to update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 3 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements. GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS June 30, September 30, (In Thousands) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances (June 30, 2012- $158; September 30, 2011 - $137) Other Total current assets Property and equipment, net Goodwill Intangible assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Short-term debt Other Total current liabilities Long-term obligations Total liabilities Shareholders’ equity: Preferred stock; authorized - 100 shares; issued and outstanding - none — — Common stock, no-par value; authorized - 50,000 shares; issued and outstanding -21,699 shares at June 2012 and at September 2011 Accumulated deficit (5,750 ) (5,337 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 4 Index GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Nine Months Ended June 30, Ended June 30, (In Thousands, Except Per Share Amounts) Net revenues: Contract services $ Placement services Management services - - Net revenues Cost of contract services Selling, general and administrative expenses Amortization of intangible assets 99 Income (loss) from operations (257 ) Interest expense 49 77 Net income (loss) and comprehensive income (loss) $
